August 16, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                 CROSSLAND ACQUISITION, INC., Appellant

NO. 14-15-00463-CV                          V.

                       HNTB CORPORATION, Appellee
                     ________________________________

      This cause, an appeal from the May 1, 2015 final judgment in favor of
appellee HNTB Corporation, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of
the court below AFFIRMED.

       We order appellant Crossland Acquisition, Inc. to pay all costs incurred in
this appeal.

      We further order this decision certified below for observance.